U.S. Securities and Exchange Commission


YOUÂVE EXCEEDED THE SECÂS TRAFFIC LIMIT

Your request rate has exceeded the SECâs maximum allowable requests per
second. Your access to SEC.gov will be limited for 10 minutes.

Current guidelines limit each user to a total of no more than 10 requests per
second, regardless of the number of machines used to submit requests. To ensure
that SEC.gov remains available to all users, we reserve the right to block IP
addresses that submit excessive requests.

The block will be lifted automatically by waiting 10 minutes. Continuing to
exceed the SECâs maximum allowable request rate during the time-out period
will extend the duration of the time-out period. To ensure fair access for all
users, please reduce the rate of your requests and visit SEC.gov again after the
10 minute time-out period has passed.

For best practices on efficiently downloading information from SEC.gov,
including the latest EDGAR filings, visit sec.gov/developer
[https://www.sec.gov/developer]. You can also sign up for email updates
[https://public.govdelivery.com/accounts/USSEC/subscriber/new?topic_id=USSEC_260]
on the SEC open data program, including best practices that make it more
efficient to download data, and SEC.gov enhancements that may impact scripted
downloading processes. For more information, contact opendata@sec.gov
[opendata@sec.gov].

For more information, please see the SECâs Web Site Privacy and Security
Policy. Thank you for your interest in the U.S. Securities and Exchange
Commission.

Reference ID: 0.4f96df17.1605999418.4be1e919


MORE INFORMATION


INTERNET SECURITY POLICY

By using this site, you are agreeing to security monitoring and auditing. For
security purposes, and to ensure that the public service remains available to
users, this government computer system employs programs to monitor network
traffic to identify unauthorized attempts to upload or change information or to
otherwise cause damage, including attempts to deny service to users.

Unauthorized attempts to upload information and/or change information on any
portion of this site are strictly prohibited and are subject to prosecution
under the Computer Fraud and Abuse Act of 1986 and the National Information
Infrastructure Protection Act of 1996 (see Title 18 U.S.C. Â§Â§ 1001 and 1030).

To ensure our website performs well for all users, the SEC monitors the
frequency of requests for SEC.gov content to ensure automated searches do not
impact the ability of others to access SEC.gov content. We reserve the right to
block IP addresses that submit excessive requests. Current guidelines limit
users to a total of no more than 10 requests per second, regardless of the
number of machines used to submit requests.

If a user or application submits more than 10 requests per second, further
requests from the IP address(es) may be limited for a brief period. Once the
rate of requests has dropped below the threshold for 10 minutes, the user may
resume accessing content on SEC.gov. This SEC practice is designed to limit
excessive automated searches on SEC.gov and is not intended or expected to
impact individuals browsing the SEC.gov website.

Note that this policy may change as the SEC manages SEC.gov to ensure that the
website performs efficiently and remains available to all users.


Note: We do not offer technical support for developing or debugging scripted
downloading processes.